Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2021 has been entered. 
In the Instant Amendment, Claims 1 and 3-8 has/have been amended; Claim 2 was/were cancelled; Claims 1, 7 and 8 are independent claims. Claims 1 and 3-8 have been examined and are pending in this application.

Response to Arguments
The claim objection and the 112(a) rejections are withdrawn because of the amendments and the persuasive arguments in the remarks (pages 6 and 7).

Applicant's arguments filed 8/18/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1, 7 and 8 in the remarks (pages 7 and 8) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanabe (US 20150038847).
Regarding claim 1, Tanabe teaches An imaging device (Fig. 1), comprising:
a pixel array (18) that includes a plurality of pixels in a matrix (para. 0120); and
circuitry (70) configured to control switch between a first operation mode (fig. 3A/B readout two/three images A-C within a frame cycle) and a second operation mode (fig. 3C readout one image A within the frame cycle) based on power consumption (detected temperature) of the imaging device (Figs. 1, 3; paras. 0202-0212), wherein 
the pixel array is configured to:
perform, in the first operation mode, an image readout operation a plurality of times within a cycle (Figs. 3A, 3B; paras. 0202-0212); and

the cycle corresponds to output of one image to an outside (62/64) (Figs. 1, 3; paras. 0202-0212), and 
the image readout operation is performed on at least one image (Figs. 3).

Regarding claim 7, claim 7 reciting features corresponding to claim 1 is also rejected for the same reason presented in claim 1.

Regarding claim 8, Tanabe teaches An electronic instrument (Fig. 1), comprising:
an imaging device (12A) that includes:
a pixel array (18) that includes a plurality of pixels in a matrix (para. 0120); and
circuitry (70) configured to control switch between a first operation mode (fig. 3A/B readout two/three images A-C within a frame cycle) and a second operation mode (fig. 3C readout one image A within the frame cycle) based on power consumption (detected temperature) of the imaging device (Figs. 1, 3; paras. 0202-0212), wherein 
the pixel array is configured to:
perform, in the first operation mode, an image readout operation a plurality of times within a cycle (Figs. 3A, 3B; paras. 0202-0212); and
perform, in the second operation mode, the image readout operation once within the cycle (Figs. 3C; paras. 0202-0212), 
the cycle corresponds to output of one image to an outside (62/64) (Figs. 1, 3; paras. 0202-0212), and 
the image readout operation is performed on at least one image (Figs. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (US 20150038847) in view of Hoshi (JP 2006287743; IDS).
Regarding claim 3, Tanabe teaches everything as claimed in claim 1, but fails to teach
wherein the circuitry is further configured to:
detect a feature amount of each image of the at least one image, 
perform signal processing operation on each image of the at least one image, 
add feature amount information that indicates the feature amount to an output image, wherein the output image is a result of the performance of the signal processing operation on each image of the at least one image, and output the output image to the outside.
However, in the same field of endeavor Hoshi teaches
wherein the circuitry is further configured to:
detect a feature amount of each image of the at least one image (paras. 0021-0027), 

add feature amount information that indicates the feature amount to an output image, wherein the output image is a result of the performance of the signal processing operation on each image of the at least one image, and output the output image to the outside (paras. 0021-0027; add detected flicker frequency to a header 52 of an image after processing the image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Hoshi in Tanabe to have wherein the circuitry is further configured to: detect a feature amount of each image of the at least one image, perform signal processing operation on each image of the at least one image, add feature amount information that indicates the feature amount to an output image, wherein the output image is a result of the performance of the signal processing operation on each image of the at least one image, and output the output image to the outside for providing additional information stored with the image so that subsequent processing can performed taking advantage of the additional information yielding a predicted result.

Regarding claim 6, the combination of Tanabe and Hoshi teaches everything as claimed in claim 3. In addition, Tanabe teaches wherein the circuitry is further configured to perform specific processing operation associated with the generation of a High Dynamic Range (HDR) image, and the specific processing operation is performed based on the performance of the image readout operation on the least one image (Figs. 3; paras. 0202-0212; performing combining images as generating a HDR image based on two/three readouts).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (US 20150038847) in view of Hoshi (JP 2006287743) as applied to claim 3 above, and further in view of Aoyama (US 20170126952).
Regarding claim 4, the combination of Tanabe and Hoshi teaches everything as claimed in claim 3, but fails to teach wherein 
the circuitry is further configured to detect, as the feature amount, flicker information that corresponds to correction of a flicker component in each image of the at least one image, and the feature amount is detected based on the performance of the image readout operation on the at least one image of the image.
However, in the same field of endeavor Aoyama teaches
the circuitry is further configured to detect, as the feature amount, flicker information that corresponds to correction of a flicker component in each image of the at least one image, and the feature amount is detected based on the performance of the image readout operation on the at least one image of the image (Fig. 5; paras. 0015, 0124, 0125; uses images within a cycle [the performance/production of the readout of the image the plurality of times within the cycle] to detect flicker frequency for correcting flicker).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Aoyama in the combination of Tanabe and Hoshi to have the circuitry is further configured to detect, as the feature amount, flicker information that corresponds to correction of a flicker component in each image of the at least one image, and the feature amount is detected based on the performance of the image readout operation on the at least one image of the image for providing an improved flicker detection mechanism so that better images can be obtained yielding a predicted result.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (US 20150038847) in view of Hoshi (JP 2006287743) as applied to claim 3 above, and further in view of Takahashi et al (US 20160125575; IDS).
Regarding claim 5, the combination of Tanabe and Hoshi teaches everything as claimed in claim 3, but fails to teach wherein 
wherein the circuitry is further configured to: detect a periodicity of noise in a time direction; and perform three-dimensional Noise Reduction (3D-NR) processing operation that corresponds to reduction of the noise, and the periodicity of the noise is detected based on the performance of the image readout operation on the at least one image.
However, in the same field of endeavor Takahashi teaches
wherein the circuitry is further configured to: detect a periodicity of noise in a time direction; and perform three-dimensional Noise Reduction (3D-NR) processing operation that corresponds to reduction of the noise, and the periodicity of the noise is detected based on the performance of the image readout operation on the at least one image (Fig. 3; paras. 0030-0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Takahashi in the combination of Tanabe and Hoshi to have wherein the circuitry is further configured to: detect a periodicity of noise in a time direction; and perform three-dimensional Noise Reduction (3D-NR) processing operation that corresponds to reduction of the noise, and the periodicity of the noise is detected based on the performance of the image readout operation on the at least one image for providing an improved noise reduction method so that higher quality HDR image can be obtained yielding a predicted result.



Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi (US 20070222882): switching between progressive readout mode and interlace readout mode based on sensor temperature/power consumption.
Conneely et al (US ): switching between normal light readout mode and low light readout mode based on sensor temperature/power consumption and gain.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Quan Pham/Primary Examiner, Art Unit 2696